DISMISS; and Opinion Filed April 7, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01096-CV

                             TRAN LE PHAN, Appellant
                                      V.
                    JAMES BATHAZAR AND RONNIE PIKE, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-01699-2012

                             MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                Opinion by Justice Lang-Miers
       By letter dated February 7, 2014, we informed appellant that the Court had received

correspondence from Thomas Mullins, Official Court Reporter from the County Court at Law

No. 1, stating that the reporter’s record has not been filed in this appeal because the parties have

settled. We directed appellant to file either a motion to dismiss the appeal or written verification

that the appeal will proceed and that payment has been made for the reporter’s record within ten

days. We cautioned appellant that if we did not receive either the motion or verification

regarding the appeal proceeding within the time specified, we would, without further notice,

dismiss the appeal. To date, appellant has not responded to our February 7, 2014 letter.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE


131096F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TRAN LE PHAN, Appellant                               On Appeal from the County Court at Law
                                                      No. 1, Collin County, Texas
No. 05-13-01096-CV         V.                         Trial Court Cause No. 001-01699-2012.
                                                      Opinion delivered by Justice Lang-Miers.
JAMES BATHAZAR AND RONNIE PIKE,                       Chief Justice Wright and Justice Brown
Appellees                                             participating.

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellees JAMES BATHAZAR AND RONNIE PIKE recover their
costs of this appeal from appellant TRAN LE PHAN.


Judgment entered this 7th day of April, 2014.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE




                                                –3–